This is a suit for double the alleged amount of usurious interest paid by appellee to appellant, which in the justice's *Page 309 
court was placed at $104. The cause was tried by the justice of the peace, and judgment rendered in favor of appellee for $76. The cause was appealed by appellant to the county court. During the trial in the county court, appellee filed an amendment, in which the amount claimed was reduced to $76, and the jury found in favor of appellee for that amount.
By the amendment in the county court the amount in controversy was reduced from $104 to $76, a sum from which an appeal could not be prosecuted to this court. Bishop v. Lawson, 47 Tex. Civ. App. 646,105 S.W. 1008.
The appeal is dismissed.